UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5227


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WINSTON DOUGLAS SYNDAB, a/k/a Winston Nelson, a/k/a Juvie,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00486-TLW-1)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, JOSHUA SNOW KENDRICK, PC, Columbia, South
Carolina, for Appellant.    Rose Mary Sheppard Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Winston Douglas Syndab appeals from his conviction and

420-month     sentence      imposed     following        his     guilty      plea    to

conspiracy to possess with intent to distribute fifty grams or

more of crack cocaine and possession of a firearm in furtherance

of a drug trafficking offense.                  Syndab’s attorney filed a brief

pursuant     to    Anders      v.   California,        386     U.S.    738    (1967),

addressing        the    validity      of        the   guilty     plea       and    the

reasonableness of the sentence, but stating that there was no

merit to the appeal.           Syndab filed a pro se brief challenging

the   validity      of   his    plea   and        asserting     that   counsel      was

ineffective.       Our review of the record discloses no reversible

error; accordingly, we affirm Syndab’s conviction and sentence.

            We find that Syndab’s guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.       See United States v. DeFusco, 949 F.2d 114, 119-20

(4th Cir. 1991).         Further, we find no abuse of discretion in the

district court’s denial of Syndab’s motion to withdraw his plea.

See United States v. Bowman, 348 F.3d 408, 413 (4th Cir. 2003);

United States v. Moore, 931 F.2d 245 (4th Cir. 1991).

             The court reviews Syndab’s sentence for reasonableness

under a deferential abuse-of-discretion standard.                      See Gall v.

United States, 128 S. Ct. 586, 591 (2007).                        In reviewing a

sentence, this court must first ensure that the district court

                                            2
committed no significant procedural error, such as incorrectly

calculating the guideline range. *          United States v. Osborne, 514

F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct. 2525 (2008).

The court then considers the substantive reasonableness of the

sentence imposed under the totality of the circumstances.                Gall,

128 S. Ct. at 597.           A sentence within the properly calculated

Guidelines range is presumed reasonable.             Rita v. United States,

551 U.S. 338, 341 (2007).             We find that the district court

properly considered the 18 U.S.C. § 3553(a) (2006) factors as

applied to Syndab, see United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009), analyzed the arguments presented by the

parties,   and    sufficiently       explained    the   selected      sentence.

Gall, 128 S. Ct. at 597.

           In    his   pro    se   brief,   Syndab   contends   his   attorney

provided ineffective assistance.             Because the record does not

conclusively     demonstrate       ineffective    assistance,    this    claim

should be raised in a 28 U.S.C.A. § 2255 (West Supp. 2009)

motion rather than on direct appeal.             See United States v. King,

119 F.3d 290, 295 (4th Cir. 1997); United States v. DeFusco, 949

F.2d 114, 120-21 (4th Cir. 1991).

     *
       Syndab, in counsel’s brief, and in the pro se brief,
asserts that one of his prior convictions should not count as a
predicate offense for application of the career criminal
enhancement.    However, we note that, even disregarding that
conviction, Syndab had two other qualifying convictions.



                                        3
             As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                      We

further find no merit to the claims raised by counsel and by

Syndab.    We therefore affirm Syndab’s conviction and sentence.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but   counsel   believes     that    such   a   petition   would   be

frivolous,      then   counsel   may   renew   his    motion   for   leave   to

withdraw from representation.          Counsel’s motion must state that

a copy thereof was served on the client.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                       4